Day, J.
I concur in the view that the court properly arrested judgment and set aside the verdict, but I base my conclusion upon grounds different from those assumed in the foregoing opinion. The statute under which this action is brought, Code, Sec. 1964, is as follows: “Any officer' who knowingly misstates a material fact in either of the certificates above contemplated shall be liable for all damages caused thereby, and may be indicted and fined any sum not exceeding the value of the property conveyed, or otherwise affected by the instrument on which such certificate is indorsed.” The defendant asked the court to give the jury the following instructions: “ Our law provides that any officer who k.novavnxjly misstates a material fact in a certificate of acknowledgment, etc., as herein before recited. Now, what is meant by the *619words knowingly misstates, as they occur in tbe foregoing sections of the statute, is stating what the officer knows to be untrue, to intentionally state an untruth, to certify to a falsehood.
“It is not the simple statement of that which is not a fact, or the statement of the existence of something which in fact does not exist, but the statement of that which is not a fact knowing it not to be a fact, and the statement of the existence of something which he knows does not exist. So, if you find from the testimony that the defendant had met the person who called himself Scranton on a day previous to the day on which-he took the acknowledgment, and was introduced to him by that name, and made acquainted with him by that name by a person in whom the defendant placed implicit confidence, introduced by Albert Edgitt, who was a lawyer and member of the same bar with said defendant, who was the trusted friend and former partner of defendant, and if you further find that defendant was led to regard, and did regard, said pei’son as one who had come to the town of Lyons to establish himself in the practice of the law as a partner of the said Edgitt, and if you further find from the testimony that Edgitt assured the defendant, or gave him to understand, that he, the person calling himself Scranton, was an old acquaint anee of his, reliable and respectable; and if you further find that when the person calling himself Scranton appeared before ITaun, defendant, to have his acknowledgment taken, the said Edgitt accompanied him, thus sanctioning by his presence and by his purchase of the notes and mortgage in question the genuineness of the man as the true and real Edwin K. Scranton, then it is for you to say from the foregoing circumstances whether the defendant had a right reasonably to assume, or assert, or claim personal knowledge upon the strength of said circumstances, and if you find that he had, or answer said question in affirmative, then it cannot be predicated or charged in respect to the transaction that the defendant knowingly misstated a material fact in the said certificate of acknowledgment in representing himself as having personal knowledge of said person’s identity with the real Scranton.”
*620“6. The question is not whether the defendant actually had personal knowledge of the identity of the person before him. as the real Edwin K. Scranton, but whether defendant believed he had such knowledge, and in determining whether or not the defendant so believed you must determine whether or not all the facts, declarations, and circumstances tending in that or the other direction were likely to impress that belief upon his mind, and if you find that such belief was impressed upon his mind that he had such personal.knowledge, then certifying to the identity 'of the person before him, on the ground of personal knowledge, cannot be designated as certifying falsely, and your verdict must be for the defendant.”
The court refused'to give these instructions. The defendants excepted and made such refusal one of the grounds of their motion in arrest of judgment, and for a new; trial. There was evidence before the jury tending to prove, and even establishing by a prejDonderance of evidence, the facts collated in these instructions. In my opinion they present the proper construction of the statute, and should have been given.
If it was error to refuse these instructions the court properly arrested judgment and set aside the verdict, although a wrong reason may have been given for this action. It is to be observed that the same act which renders the officer liable for damages in a civil action also makes him a criminal and sub- • jects him to a fine. This act is hno,wingly misstating a material fact in the certificate. In our ordinary intercourse with our fellow men we become acquainted with strangers through introduction by our acquaintances. When we have such in-, troduction through one whom we have long known, and believe to be honest, we do not hesitate to believe, nor scruple to state, -that we personally know the person to be the person represented. It is an every day occurrence that the person having received such introduction introduces the stranger to his friends. I doubt whether it ever occurred to any one making. such introduction that he was knowingly misstating a fact as to the personal identity of the person introduced. It will not do to introduce into the law a rule of conduct entirely at variance with the uniform custom of society and the ordinr *621ary habits' of reasonably' careful and prudent men. Such a construction would operate as a snare, not for the unwary only, but for.the reasonably careful and prudent. No rule of law which demands a greater degree ofcare'aud circumspection ■than the ordinarily diligent and prudent usually employ is adapted to man’s nature, or can command respect.
■■ The statute requires that the. certificate of acknowledgment shall state that the person making the acknowledgment -was ■personally known to the person taking it. The statute does not require acquaintance. A mere introduction would not make one acquainted with the person introduced. Acquaintance is familiar knowledge, a state of being acquainted, or of having intimate, or more than slight or superficial knowledge, as, I know the man, but have no aeqioaintcmce with him. See Webster’s Dictionary.
N o arbitrary time after an introduction can be fixed which . will justify a person in saying I know that man. The defendant might have met the man represented to be Scranton every day for a year, and yet have no further knowledge that his name was Scranton than that derived from the first introduction by Edgitt. If he had so met him every day for a year, and believed him to be Scranton, would he have been liable to civil damages, and to indictment, if he had certified that he was personally known to him to be Scranton? And, if not, would not the same rule apply if lie had met him for a month or a week, or even for but one day before? Whilst the statute requires the officer-to state that he personally knows the person making the acknowledgment to be the person whose name is affixed to the instrument, yet he is not liable civilly and criminally from the simple fact that the statement turns out to be untrue..' In order to create this liability the false statement must be knowingly made. That is, the officer must certify that the person ' was personally known to him,'when he knows that he was-not personally known to him. If an officer from' all the circumstances has reasonable grounds to believe, and does believe, that he personally knows a man, then he cannot know that he does not know him. It is impossible that a man should really beliove a fact' to ■ exist, and at the same time know it not to *622exist. In Wood et al. v. Bach, 64 Barbour, 134, a notary took an acknowledgment of parties whom he had never seen before upon their being .introduced to him by a mutual acquaintance, at the time he took the acknowledgment. It was claimed, that the notary did not know the parties, and that hence there was no legal acknowledgment. It was held that the notary did know the parties and that the acknowledgment was good.
I feel satisfied that the court erred in refusing the instructions asked, and in giving others placing a contrary construction upon the statute, and that because of those errors the sustaining of the motion in arrest of judgment and for new trial must be affirmed. I think, however, the court should have ordered a new trial, and should not have rendered final judgment for defendants.